Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Response to Amendment
The amendment filed April 14, 2022 has been entered. The Applicant amended claim 1. Claims 1-15 remain pending in the application. 
Applicant’s arguments, see page 5 to page 7, filed April 14, 2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

(CURRENTLY AMENDED) An antenna device configured to transmit a first signal having a first frequency and a second signal having a second frequency, the second frequency being greater than the first frequency, the antenna device comprising: a conductor plate comprising a notch having an open end, a closed end, and a pair of side ends between the open end and the closed end; a conductor pattern in the notch, the conductor pattern comprising a common conductor, a first conductor, and a second conductor; and a power supply between the conductor plate and the conductor pattern, the power supply being configured to supply power to the conductor pattern, wherein: the first conductor and the second conductor are each connected to the power supply with the common conductor interposed between the first conductor, the second conductor, and the power supply, the power supply is located at a first side end of the pair of the side ends such that a distance from the power supply to the open end is less than a distance from the power supply to the closed end, the first conductor is disposed nearer to a second side end of the pair of the side ends than the common conductor is disposed to the second side end, a part of the first conductor is between the second conductor and the second side end of the pair of the side ends, and a length of the first conductor in a direction along the second side end is greater than a length of the second conductor in the direction along the second side end.

Allowable Subject Matter
Claims 1-15 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “the power supply is located at a first side end of the pair of the side ends such that a distance from the power supply to the open end is less than a distance from the power supply to the closed end, the first conductor is disposed nearer to a second side end of the pair of the side ends than the common conductor is disposed to the second side end, a part of the first conductor is between the second conductor and the second side end of the pair of the side ends, and a length of the first conductor in a direction along the second side end is greater than a length of the second conductor in the direction along the second side end” in claim 1 are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845